Exhibit 10.11


AMENDMENT NUMBER FOUR
TO THE
INTERNATIONAL PAPER COMPANY
PENSION RESTORATION PLAN
FOR SALARIED EMPLOYEES


(as amended and restated effective as of January 1, 2009)






WHEREAS, effective as of January 1, 2009, the International Paper Company
Pension Restoration Plan for Salaried Employees (the “Plan”) was amended and
restated in its entirety;


WHEREAS, pursuant to Section 5.02 of the Plan the Company reserves the right to
amend, modify, or terminate the Plan at any time;


WHEREAS, the undersigned is the “Plan Administrator” of the Plan within the
meaning of Section 5.01 of the Plan;


WHEREAS, in discharging his responsibility for proper administration of the
Plan, the Plan Administrator desires to clarify the application of Plan
provisions to employees of the former xpedx division of the Company, which was
spun off effective July 1, 2014, and to employees of Shorewood Packaging
Corporation, the stock of which was sold by the Company on December 31, 2011;
and


WHEREAS, on July 11, 2016, the Management Development and Compensation Committee
of the Board of Directors delegated its authority to review and approve
non-substantive changes to the nonqualified plans of the Company to the
administrator for each of such plans;


NOW, THEREFORE, the Plan is amended effective as of July 1, 2014, or such other
date specified below, as follows:


1.
Article I of the Plan is hereby amended by adding the following new defined
terms:



1.14 “Transferred xpedx Employee” shall mean (i) an Eligible Participant who is
an active employee of the Company primarily working in the xpedx Business
immediately prior to July 1, 2014, and (ii) an Eligible Participant who
otherwise would be included in (i) above but for the fact that he or she is
absent from active employment on such date on account of vacation, ordinary sick
leave reasonably expected to result in an absence of short duration, short-term
disability, leave under the federal Family and Medical Leave Act or leave under
any similar law, or any other reason that is similar in nature and duration;


1



--------------------------------------------------------------------------------

Exhibit 10.11


provided, however, that no individual shall be a “Transferred xpedx Employee” if
his or her employment is not transferred from the Company to Veritiv Corporation
(“Veritiv”) or xpedx Holding Company, LLC in connection with the spinoff of the
xpedx Business (the “Spinoff”); and provided further that, at the written
direction of the Company, one or more individuals who are active employees of
the Company but not primarily working in the xpedx Business immediately prior to
July 1, 2014 may also be treated as a Transferred xpedx Employee.


1.15 “xpedx Business” shall mean the business segment of the Company referred to
in its Annual Report on Form 10-K for the fiscal year ended December 31, 2012,
as “xpedx”; provided that “xpedx Business” shall not include (i) International
Paper Asia Distribution Limited and (ii) except as the term “xpedx Business” is
used in connection with financial statements, IP Canadian Packaging Operations
Inc. and EM xpedx, S.A. De C.V.”


2.
Article II of the Plan is hereby amended by adding the following sentence to the
end thereof, as a separate paragraph:



“A Transferred xpedx Employee shall be 100% vested in his benefit under the Plan
as of the close of business on June 30, 2014.”


3.
Section 4.03 of the Plan is hereby amended by adding the following sentence to
the end thereof, as a separate paragraph:



“A Transferred xpedx Employee shall not have a termination of employment until
the cessation of his employment with Veritiv.”


4.
Appendix C is added to the Plan effective as of January 1, 2012, as follows:





































2



--------------------------------------------------------------------------------

Exhibit 10.11


APPENDIX C
PARTICIPANTS EMPLOYED BY SHOREWOOD
PACKAGING CORPORATION


On March 26, 2000, the Company acquired 100% of the stock of Shorewood
Packaging Corporation (“Shorewood”). The Company sold 100% of the stock
of Shorewood to Atlas AGI Holdings LLC, on December 31, 2011.


Therefore, from March 26, 2000, to the close of December 31, 2011,
Shorewood was a wholly-owned subsidiary of the Company, and was a
member of the controlled group of corporations, as described in Section
414(b) of the Code, which includes the Company. Shorewood was a
participating employer in the Plan, and each employee of Shorewood who
met the requirements to be an Eligible Participant was eligible to participate
in the Plan.


As of the close of December 31, 2011, Shorewood was no longer a member
of the controlled group of corporations which includes the Company, and
Shorewood employees who had been Eligible Participants ceased to qualify as
such and became inactive participants in the Plan. Each such participant does
not have a “termination of employment” for purposes of the Plan until the
cessation of his or her employment with Shorewood on account of death,
disability, severance, or any other reason.


For purposes of determining the Designated Retirement Date of each such
participant under Section 4.03 of the Plan, the phrase “termination of
employment
with the Company” shall mean “termination of employment” with Shorewood, as
explained in the preceding paragraph; and the term “Eligible Participant” shall
include each of these inactive participants in the Plan.


.
5.
In all respects not amended, the Plan is hereby ratified and confirmed.



























3



--------------------------------------------------------------------------------

Exhibit 10.11


IN WITNESS WHEREOF, this amendment is executed this 27th day of November,
2018.


INTERNATIONAL PAPER COMPANY




By: /s/ Mark M. Azarello
Name: Mark M. Azzarello
Title: Vice President, Global Compensation and
Benefits and as Plan Administrator of
the International Paper Company
Pension Restoration Plan For Salaried
Employees
 




4

